Exhibit 10.2

 

KMG AMERICA CORPORATION

35,000 Capital Securities

Fixed/Floating Rate Capital Securities

(Liquidation Amount $1,000.00 per Capital Security)

PLACEMENT AGREEMENT

March 15, 2007

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

 

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

Ladies and Gentlemen:

KMG America Corporation, incorporated and existing under the laws of the
Commonwealth of Virginia (the “Company”), and its financing subsidiary, KMG
Capital Statutory Trust I, a Delaware statutory trust (the “Trust,” and
hereinafter together with the Company, the “Offerors”), hereby confirm their
agreement (this “Agreement”) with you as placement agents (the “Placement
Agents”), as follows:

Issuance and Sale of Securities.

Introduction. The Offerors propose to issue and sell at the Closing (as defined
in Section 0 hereof) 35,000 of the Trust’s Fixed/Floating Rate Capital
Securities, with a liquidation amount of $1,000.00 per capital security (the
“Capital Securities”), to Preferred Term Securities XXV, Ltd., a company with
limited liability established under the laws of the Cayman Islands (the
“Purchaser”), pursuant to the terms of a subscription agreement to be entered
into on or prior to the Closing Date between the Offerors and the Purchaser (the
“Subscription Agreement”), substantially in the form attached hereto as
Exhibit A and incorporated herein by this reference.

Operative Agreements. The Capital Securities shall be fully and unconditionally
guaranteed on a subordinated basis by the Company with respect to distributions
and amounts payable upon liquidation, redemption or repayment (the “Guarantee”)
pursuant and subject to the Guarantee Agreement (the “Guarantee Agreement”), to
be dated as of the Closing Date and executed and delivered by the Company and
Wilmington Trust Company (“WTC”), as trustee (the “Guarantee Trustee”), for the
benefit from time to time of the holders of the Capital Securities. The entire
proceeds from the sale by the Trust to the Purchaser of the Capital

--------------------------------------------------------------------------------

Securities shall be combined with the entire proceeds from the concurrent sale
by the Trust to the Company of its common securities (the “Common Securities”),
and shall be used by the Trust to purchase $36,083,000 in principal amount of
the Fixed/Floating Rate Junior Subordinated Deferrable Interest Debentures (the
“Debentures”) of the Company. The Capital Securities and the Common Securities
for the Trust shall be issued pursuant to an Amended and Restated Declaration of
Trust among WTC, as Delaware Trustee (the “Delaware Trustee”), WTC, as
institutional trustee (the “Institutional Trustee”), the administrators of the
Trust named therein, and the Company, as Sponsor, to be dated as of the Closing
Date and in substantially the form heretofore delivered to the Placement Agents
(the “Trust Agreement”). The Debentures shall be issued pursuant to an Indenture
(the “Indenture”), to be dated as of the Closing Date, between the Company and
WTC, as indenture trustee (the “Indenture Trustee”). This Agreement and the
documents identified in this Section 1.2 and in Section 1.1 are referred to
herein as the “Operative Documents.”

Rights of Purchaser. The Capital Securities shall be offered and sold by the
Trust directly to the Purchaser without registration of any of the Capital
Securities, the Debentures or the Guarantee under the Securities Act of 1933, as
amended (the “Securities Act”), or any other applicable securities laws in
reliance upon exemptions from the registration requirements of the Securities
Act and other applicable securities laws. The Offerors agree that this Agreement
shall be incorporated by reference into the Subscription Agreement and the
Purchaser shall be entitled to each of the benefits of the Placement Agents and
the Purchaser under this Agreement (except for the rights of the Placement
Agents under Section 2.1 and 2.4.1) and shall be entitled to enforce obligations
of the Offerors under this Agreement as fully as if the Purchaser were a party
to this Agreement. The Offerors and the Placement Agents have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.

Legends. Upon original issuance thereof, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Capital Securities and Debentures certificates shall each contain a legend as
required pursuant to any of the Operative Documents.

Purchase of Capital Securities.

Exclusive Rights; Purchase Price. From the date hereof until the Closing Date
(which date may be extended by mutual agreement of the Offerors and the
Placement Agents), the Offerors hereby grant to the Placement Agents the
exclusive right to arrange for the sale of the Capital Securities to the
Purchaser at a purchase price of $1,000.00 per Capital Security.

Subscription Agreement. The Offerors hereby agree to evidence their acceptance
of the subscription by countersigning a copy of the Subscription Agreement and
returning the same to the Placement Agents on or prior to the Closing Date.

Closing and Delivery of Payment.

Closing; Closing Date. The sale and purchase of the Capital Securities by the
Offerors to the Purchaser shall take place at a closing (the “Closing”) at the
offices of LeBoeuf,

 

 

2

--------------------------------------------------------------------------------

Lamb, Greene & MacRae LLP, at 10:00 a.m. (New York City time) on March 22, 2007,
or such other business day as may be agreed upon by the Offerors and the
Placement Agents (the actual date upon which the Capital Securities are
delivered to the Purchaser against payment therefor being referred to herein as
the “Closing Date”); provided, however, that in no event shall the Closing Date
occur later than March 29, 2007 unless consented to by the Purchaser. Payment by
the Purchaser shall be payable in the manner set forth in the Subscription
Agreement and shall be made prior to or on the Closing Date.

Delivery. The certificate for the Capital Securities shall be in definitive
form, registered in the name of the Purchaser or its nominee and in the
aggregate amount of the Capital Securities purchased by the Purchaser.

Placement Agents’ Fees and Expenses.

Placement Agents’ Compensation. The Trust shall use the proceeds from the sale
of the Capital Securities, together with the proceeds from the sale of the
Common Securities, to purchase the Debentures from the Company. Because the
proceeds from the sale of the Capital Securities shall be used to purchase the
Debentures from the Company, the Company shall pay an aggregate of $26.00 for
each $1,000.00 of principal amount of Debentures sold to the Trust (excluding
the Debentures related to the Common Securities purchased by the Company). Of
this amount, $13.00 for each $1,000.00 of principal amount of Debentures shall
be payable to FTN Financial Capital Markets and $13.00 for each $1,000.00 of
principal amount of Debentures shall be payable to Keefe, Bruyette & Woods, Inc.
Such amount shall be delivered to the Institutional Trustee or such other person
designated by the Placement Agents on the Closing Date, and shall be allocated
between and paid to the respective Placement Agents as directed by the Placement
Agents.

Costs and Expenses. Whether or not this Agreement is terminated or the sale of
the Capital Securities is consummated, the Company hereby covenants and agrees
that it shall pay or cause to be paid (directly or by reimbursement) all
reasonable costs and expenses incident to the performance of the obligations of
the Offerors under this Agreement, including all fees, expenses and
disbursements of counsel and accountants for the Offerors; the reasonable costs
and charges of any trustee, transfer agent or registrar and the fees and
disbursements of counsel to any trustee, transfer agent or registrar in each
case only to the extent attributable to the Debentures and the Capital
Securities; all reasonable expenses incurred by the Offerors incident to the
preparation, execution and delivery of the Trust Agreement, the Indenture, and
the Guarantee; and all other reasonable costs and expenses incident to the
performance of the obligations of the Company hereunder and thereunder.

Failure to Close. If any of the conditions to the Closing specified in this
Agreement shall not have been fulfilled to the satisfaction of the Placement
Agents or if the Closing shall not have occurred on or before 10:00 a.m. (New
York City time) on March 29, 2007 or such later Closing Date consented to by the
Purchaser pursuant to Section 2.3.1, then each party hereto, notwithstanding
anything to the contrary in this Agreement, shall be relieved of all further
obligations under this Agreement without thereby waiving any rights it may have
by reason of such nonfulfillment or failure; provided, however, that the
obligations of the parties under Sections 0, 7.5 and 9 shall not be so relieved
and shall continue in full force and effect.

 

 

3

--------------------------------------------------------------------------------

Closing Conditions. The obligations of the Purchaser and the Placement Agents on
the Closing Date shall be subject to the accuracy, at and as of the Closing
Date, of the representations and warranties of the Offerors contained in this
Agreement, to the accuracy, at and as of the Closing Date, of the statements of
the Offerors made in any certificates pursuant to this Agreement, to the
performance by the Offerors of their respective obligations under this
Agreement, to compliance, at and as of the Closing Date, by the Offerors with
their respective agreements herein contained, and to the following further
conditions:

Opinions of Counsel. On the Closing Date, the Placement Agents shall have
received the following favorable opinions, each dated as of the Closing Date:
(a) from Hunton & Williams LLP, counsel for the Company and addressed to the
Preferred Term Securities XXV, Ltd., the Indenture Trustee and the Placement
Agents in substantially the form set forth on Exhibit B-1 attached hereto and
incorporated herein by this reference, (b) from Richards, Layton & Finger, P.A.,
special Delaware counsel to the Offerors and addressed to the Purchaser, the
Placement Agents and the Offerors, in substantially the form set forth in
Exhibit B-2 attached hereto and incorporated herein by this reference, and
(c) from LeBoeuf, Lamb, Greene & MacRae LLP, special tax counsel to the
Offerors, and addressed to the Placement Agents and the Offerors, in
substantially the form set forth in Exhibit B-3 attached hereto and incorporated
herein by this reference, subject to the receipt by LeBoeuf, Lamb, Greene &
MacRae LLP of a representation letter from the Company in substantially the form
set forth in Exhibit B-3 attached hereto, completed in a manner reasonably
satisfactory to LeBoeuf, Lamb, Greene & MacRae LLP (collectively, the “Offerors’
Counsel Opinions”). In rendering the Offerors’ Counsel Opinions, counsel to the
Offerors may rely as to factual matters upon certificates or other documents
furnished by officers, directors and trustees of the Offerors (copies of which
shall be delivered to the Placement Agents and the Purchaser) and by government
officials, and upon such other documents as counsel to the Offerors may, in
their reasonable opinion, deem appropriate as a basis for the Offerors’ Counsel
Opinions. Counsel to the Offerors may specify the jurisdictions in which they
are admitted to practice and that they are not admitted to practice in any other
jurisdiction and are not experts in the law of any other jurisdiction. If the
Offerors’ counsel is not admitted to practice in the State of New York, the
opinion of Offerors’ counsel may assume, for purposes of the opinion, that the
laws of the State of New York are substantively identical, in all respects
material to the opinion, to the internal laws of the state in which such counsel
is admitted to practice. Such Offerors’ Counsel Opinions shall not state that
they are to be governed or qualified by, or that they are otherwise subject to,
any treatise, written policy or other document relating to legal opinions,
including, without limitation, the Legal Opinion Accord of the ABA Section of
Business Law (1991).

Officer’s Certificate. On the Closing Date, the Purchaser and the Placement
Agents shall have received certificates from the Chief Executive Officer or the
Chief Financial Officer of the Company , dated as of the Closing Date, stating
that (a) the representations and warranties of the Offerors set forth in
Section 5 hereof are true and correct as of the Closing Date and that the
Offerors have complied with all agreements and satisfied all conditions on their
part to be performed or satisfied at or prior to the Closing Date, (b) since the
date of this Agreement the Offerors have not incurred any liability or
obligation, direct or contingent, or entered into any material transactions,
other than in the ordinary course of business, which is material to the
Offerors, and (c) covering such other matters as the Placement Agents may
reasonably request.

 

 

4

--------------------------------------------------------------------------------

Administrator’s Certificate. On the Closing Date, the Purchaser and the
Placement Agents shall have received a certificate of one or more administrators
of the Trust, dated as of the Closing Date, stating that the representations and
warranties of the Trust set forth in Section 5 are true and correct as of the
Closing Date and that the Trust has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to the
Closing Date.

Purchase Permitted by Applicable Laws; Legal Investment. The purchase of and
payment for the Capital Securities as described in this Agreement and pursuant
to the Subscription Agreement shall (a) not be prohibited by any applicable law
or governmental regulation, (b) not subject the Purchaser or the Placement
Agents to any penalty or, in the reasonable judgment of the Purchaser and the
Placement Agents, other onerous conditions under or pursuant to any applicable
law or governmental regulation, and (c) be permitted by the laws and regulations
of the jurisdictions to which the Purchaser and the Placement Agents are
subject.

Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.

Information. Prior to or on the Closing Date, the Offerors shall have furnished
to the Placement Agents such further information, certificates, opinions and
documents addressed to the Purchaser and the Placement Agents, which the
Placement Agents may reasonably request, including, without limitation, a
complete set of the Operative Documents or any other documents or certificates
required by this Section 3; and all proceedings taken by the Offerors in
connection with the issuance, offer and sale of the Capital Securities as herein
contemplated shall be reasonably satisfactory in form and substance to the
Placement Agents.

If any condition specified in this Section 3 shall not have been fulfilled when
and as required in this Agreement, or if any of the opinions or certificates
mentioned above or elsewhere in this Agreement shall not be reasonably
satisfactory in form and substance to the Placement Agents, this Agreement may
be terminated by the Placement Agents by notice to the Offerors at any time at
or prior to the Closing Date. Notice of such termination shall be given to the
Offerors in writing or by telephone, facsimile or electronic mail confirmed in
writing.

Conditions to the Offerors’ Obligations. The obligations of the Offerors to sell
the Capital Securities to the Purchaser and consummate the transactions
contemplated by this Agreement shall be subject to the accuracy, at and as of
the Closing Date, of the representations and warranties of the Placement Agents
contained in this Agreement and to the following further conditions:

Executed Agreement. The Offerors shall have received from the Placement Agents
an executed copy of this Agreement.

 

 

5

--------------------------------------------------------------------------------

Fulfillment of Other Obligations. The Placement Agents shall have fulfilled all
of their other obligations and duties required to be fulfilled under this
Agreement prior to or at the Closing.

Representations and Warranties of the Offerors. Except as set forth on the
Disclosure Schedule (as defined in Section 11.1) attached hereto, if any, the
Offerors jointly and severally represent and warrant to the Placement Agents and
the Purchaser as of the date hereof and as of the Closing Date as follows:

Securities Law Matters; Authorizations.

Neither the Company nor the Trust, nor any of their “Affiliates” (as defined in
Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor any
person acting on any of their behalf (except for the Placement Agents, as to
which neither the Company nor the Trust makes any representation) has, directly
or indirectly, made offers or sales of any security, or solicited offers to buy
any security, under circumstances that would require the registration under the
Securities Act of any of the Capital Securities, the Guarantee or the Debentures
(collectively, the “Securities”) or any other securities to be issued, or which
may be issued, by the Purchaser.

Neither the Company nor the Trust, nor any of their Affiliates, nor any person
acting on its or their behalf (except for the Placement Agents, as to which
neither the Company nor the Trust makes any representation) has (i) offered for
sale or solicited offers to purchase the Securities, (ii) engaged or will
engage, in any “directed selling efforts” within the meaning of Regulation S
promulgated under the Securities Act (“Regulation S”) with respect to the
Securities, or (iii) engaged in any form of offering, general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of any of the Securities.

The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under the
Securities Act.

Neither the Company nor the Trust is or, after giving effect to the offering and
sale of the Capital Securities and the consummation of the transactions
contemplated by in this Agreement, will be an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
Section 3(a) of the Investment Company Act of 1940, as amended (the “Investment
Company Act”), without regard to Section 3(c) of the Investment Company Act.

Neither the Company nor the Trust has paid or agreed to pay to any person or
entity (other than the Placement Agents) any compensation for soliciting another
to purchase any of the Securities.

No authorization, approval, consent, order, registration or qualification of or
with any court or governmental authority or agency (including, without
limitation, any insurance regulatory agency or body) is required in connection
with the offer and sale of the Securities or the Guarantee hereunder, or the
consummation by the Company or the Trust of any other transaction contemplated
hereby, except such as have been obtained and made under the federal

 

 

6

--------------------------------------------------------------------------------

securities laws or state insurance laws and such as may be required under state
or foreign securities or Blue Sky laws.

Incorporated Documents. The documents of the Company filed with the Securities
and Exchange Commission (the “Commission”) in accordance with the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), from and including the
commencement of the fiscal year covered by the Company’s most recent Annual
Report on Form 10-K, at the time they were or hereafter are filed by the Company
with the Commission, complied and will comply in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder, and, at the date of this Agreement and on the Closing Date, do not
and will not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and other than such instruments, agreements, contracts and other
documents as are filed as exhibits to the Company’s Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, there are no
instruments, agreements, contracts or documents of a character described in Item
601 of Regulation S-K promulgated by the Commission to which the Company or any
of its subsidiaries is a party.

Organization, Standing and Qualification of the Trust. The Trust has been duly
created and is validly existing in good standing as a statutory trust under the
Delaware Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory Trust
Act”) with all requisite power and authority to own property and to conduct the
business it transacts and proposes to transact and to enter into and perform its
obligations under the Operative Documents to which it is a party. The Trust is
duly qualified to transact business as a foreign entity and is in good standing
in each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the Trust. The Trust is not a party to or otherwise bound by any
agreement other than the Operative Documents. The Trust is and will, under
current law, continue to be classified for federal income tax purposes as a
grantor trust and not as an association taxable as a corporation.

Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date, will have been duly executed and delivered by the
Company and the administrators of the Trust, and, assuming due authorization,
execution and delivery by the Delaware Trustee and the Institutional Trustee,
will be a valid and binding obligation of the Company and such administrators,
enforceable against them in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, receivership, reorganization, liquidation
and other laws relating to or affecting creditors’ rights generally, and
(b) general principles of equity (regardless of whether considered and applied
in a proceeding in equity or at law) (“Bankruptcy and Equity”). Each of the
administrators of the Trust is an employee of the Company and has been duly
authorized by the Company to execute and deliver the Trust Agreement.

Guarantee Agreement and the Indenture. Each of the Guarantee and the Indenture
has been duly authorized by the Company and, on the Closing Date will have been
duly executed and delivered by the Company, and, assuming due authorization,
execution and delivery by the Guarantee Trustee, in the case of the Guarantee,
and by the Indenture Trustee, in the case of the

 

 

7

--------------------------------------------------------------------------------

Indenture, will be a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to Bankruptcy and Equity.

Capital Securities and Common Securities. The Capital Securities and the Common
Securities have been duly authorized by the Trust and, when issued and delivered
against payment therefor on the Closing Date to the Purchaser, in the case of
the Capital Securities, and to the Company, in the case of the Common
Securities, will be validly issued and represent undivided beneficial interests
in the assets of the Trust. None of the Capital Securities or the Common
Securities is subject to preemptive or other similar rights. On the Closing
Date, all of the issued and outstanding Common Securities will be directly owned
by the Company free and clear of any pledge, security interest, claim, lien or
other encumbrance.

Debentures. The Debentures have been duly authorized by the Company and, on the
Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture, and, when
authenticated in the manner provided for in the Indenture and delivered against
payment therefor by the Trust, will constitute valid and binding obligations of
the Company entitled to the benefits of the Indenture enforceable against the
Company in accordance with their terms, subject to Bankruptcy and Equity.

Authority. This Agreement has been duly authorized, executed and delivered by
the Company and the Trust and constitutes the valid and binding obligation of
the Company and the Trust, enforceable against the Company and the Trust in
accordance with its terms, subject to Bankruptcy and Equity.

No Defaults. The Trust is not in violation of the Trust Agreement or, to the
knowledge of the administrators of the Trust, any provision of the Statutory
Trust Act. Neither the execution and delivery of, nor the performance by, either
the Company or the Trust of this Agreement or the Operative Documents to which
it is a party, nor the consummation of the transactions contemplated herein or
therein or the use of the proceeds therefrom, will onflict with or constitute a
breach of, or a default under, or result in the creation or imposition of any
lien, charge or other encumbrance upon any property or assets of the Trust, the
Company or any of the Company’s Significant Subsidiaries (as defined in
Section 0 hereof) pursuant to any contract, indenture, mortgage, loan agreement,
note, lease or other instrument to which the Trust, the Company or any of its
Significant Subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of any of them is subject, except for
a conflict, breach, default, lien, charge or encumbrance which could not,
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect (as defined below) nor will such action result in any violation of the
Trust Agreement or the Statutory Trust Act or require the consent, approval,
authorization or order of any court or governmental agency or body, except for
those consents, approvals, authorizations and orders that have been obtained or
made. As used herein, the term “Material Adverse Effect” means any one or more
effects that individually or in the aggregate are material and adverse to the
Offerors’ ability to consummate the transactions contemplated herein or in the
Operative Documents or any one or more effects that individually or in the
aggregate are material and adverse to the condition (financial or otherwise),
earnings, affairs, business prospects or results of operations of the Company
and its Significant Subsidiaries taken as whole, whether or not occurring in the
ordinary course of business.

 

 

8

--------------------------------------------------------------------------------

Organization, Standing and Qualification of the Company. The Company has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the Commonwealth of Virginia, with all requisite corporate
power and authority to own its properties and conduct the business it transacts
and proposes to transact, and is duly qualified to transact business and is in
good standing as a foreign corporation in each jurisdiction where the nature of
its activities requires such qualification, except where the failure of the
Company to be so qualified would not, singly or in the aggregate, have a
Material Adverse Effect.

Subsidiaries of the Company. Each of the Company’s significant subsidiaries (as
defined in Section 1-02(w) of Regulation S-X to the Securities Act (the
“Significant Subsidiaries”)) is listed in Exhibit C attached hereto and
incorporated herein by this reference. Each Significant Subsidiary has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction in which it is chartered or organized, with all requisite power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiaries to be so qualified would not, singly or in the
aggregate, have a Material Adverse Effect. All of the issued and outstanding
shares of capital stock of the Significant Subsidiaries (a) have been duly
authorized and are validly issued, (b) are fully paid and nonassessable, and (c)
are wholly owned, directly or indirectly, by the Company free and clear of any
security interest, mortgage, pledge, lien, encumbrance, restriction upon voting
or transfer, preemptive rights, claim, equity or other defect.

Permits. The Company and each of its Significant Subsidiaries has all requisite
power and authority, and all necessary authorizations, approvals, orders,
licenses (including, without limitation, insurance licenses from the insurance
departments of the various states where the Significant Subsidiaries write
insurance business (the “Insurance Licenses”)), certificates and permits,
including those that are necessary to own or lease their respective properties
(collectively, “Permits”), of and from regulatory or governmental officials,
bodies and tribunals that are material to the Company and its Significant
Subsidiaries taken as a whole and are necessary to conduct their respective
businesses as now being conducted; the Company and its Significant Subsidiaries
are in compliance with the terms and conditions of all such Insurance Licenses
and Permits, except where the failure so to comply would not, singly or in the
aggregate, to result in a Material Adverse Effect; all of the Insurance Licenses
and Permits are valid and in full force and effect, except where the invalidity
of such Insurance Licenses and Permits or the failure of such Insurance Licenses
and Permits to be in full force and effect would not result in a Material
Adverse Effect; and neither the Company nor any of its Significant Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such Insurance Licenses and Permits which, singly or in the
aggregate, may reasonably be expected to result in a Material Adverse Effect.

Conflicts, Authorizations and Approvals. Neither the Company nor any of its
Significant Subsidiaries is in violation of its respective articles or
certificate of incorporation, charter or by-laws or similar organizational
documents or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
loan agreement, note, lease or other agreement or instrument to which either the
Company or any of its Significant Subsidiaries is a party, or by which it or any
of them

 

 

9

--------------------------------------------------------------------------------

may be bound or to which any of the property or assets of the Company or any of
its Significant Subsidiaries is subject, the effect of which violation or
default in performance or observance would have, singly or in the aggregate, a
Material Adverse Effect.

Financial Statements.

The consolidated balance sheets of the Company and all of its Significant
Subsidiaries as of December 31, 2005 and December 31, 2006, and related
consolidated income statements and statements of changes in shareholders’ equity
for the 3 years ended December 31, 2006 together with the notes thereto, and the
consolidated balance sheets of the Company and all of its Significant
Subsidiaries as of December 31, 2006, and the related consolidated income
statements and statements of changes in shareholders’ equity for the 3 months
then ended (collectively, the “Financial Statements”), copies of each of which
have been provided to the Placement Agents, have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis (except as may be disclosed therein) and fairly present in all material
respects the financial position and the results of operations and changes in
shareholders’ equity of the Company and all of its Significant Subsidiaries as
of the dates and for the periods indicated (subject, in the case of interim
financial statements, to normal recurring year-end adjustments, none of which
shall be material). The books and records of the Company and all of its
Significant Subsidiaries have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements and reflect only actual transactions.

The audited statutory financial statements as of December 31, 2005 and December
31, 2006 and the unaudited statutory financial statements as of December 31,
2006, (collectively, the “Statutory Financial Statements”) of each of the
Company’s insurance company subsidiaries have for each relevant period been
prepared in accordance with statutory accounting practices (“SAP”) prescribed or
permitted by the National Association of Insurance Commissioners, and with
respect to each insurance subsidiary, the appropriate Insurance Department of
the state of domicile of such insurance subsidiary, and SAP has been applied on
a consistent basis throughout the periods indicated.

The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its Significant Subsidiaries
within the meaning of the Securities Act and the rules and regulations
promulgated thereunder.

Internal Controls. The Company and its Significant Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with the management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and/or
SAP, as applicable and to maintain asset accountability, (c) access to assets is
permitted only in accordance with the management’s general or specific
authorization, (d) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences and (e) material information relating to the Company
and its subsidiaries is made known to management. Management has (i) evaluated
the effectiveness of the internal accounting controls of each of the Company and
its Significant Subsidiaries and (ii) disclosed to the accountants of who
certified the Financial Statements and

 

 

10

--------------------------------------------------------------------------------

the Statutory Financial Statements and to the audit committee (A) all
significant deficiencies in the design or operation of internal controls which
could adversely affect the ability of the Company and its Significant
Subsidiaries to record, process, summarize, and report financial data, and have
identified for such accountants any material weaknesses in internal controls and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and its Significant Subsidiaries, and any such deficiencies or fraud would not,
singularly or in the aggregate, be expected to result in a Material Adverse
Effect.

Regulatory Enforcement Matters. Neither the Company nor any of its Significant
Subsidiaries is subject or is party to, or has received any notice or advice
that any of them may become subject or party to, any investigation with respect
to, any cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been since January 1, 2002, a recipient of
any supervisory letter from, or since January 1, 2002, has adopted any board
resolutions at the request of, any agency charged with the supervision or
regulation of insurance companies (each a “Regulatory Agency”) that currently
restricts in any material respect the conduct of their business or that in any
material manner relates to their capital adequacy, their ability or authority to
pay dividends or make distributions to their shareholders or make payments of
principal or interest on their debt obligations, their management or their
business (each, a “Regulatory Agreement”), nor has the Company or any of its
Significant Subsidiaries been advised since January 1, 2002, by any Regulatory
Agency that it is considering issuing or requesting any such Regulatory
Agreement. There is no material unresolved violation, criticism or exception by
any Regulatory Agency with respect to any report or statement relating to any
examinations of the Company or any of its Significant Subsidiaries.

No Material Change. Since the respective dates of the Financial Statements and
the Statutory Financial Statements, there has been no material adverse change or
development with respect to the condition (financial or otherwise), earnings,
affairs, business assets and business prospects or results of operations of the
Company or and all of its Significant Subsidiaries, taken as a whole, whether or
not arising in the ordinary course of business.

Insurance Reserving Practices. The Company and its Significant Subsidiaries have
made no material change in their insurance reserving practices since the
respective dates as of which information is given in the Financial Statements
and the Statutory Financial Statements.

Reinsurance Treaties. All reinsurance and retrocessional treaties, contracts,
agreements and arrangements to which any Significant Subsidiary is a party are
in full force and effect and no Significant Subsidiary is in violation of, or in
default in the performance, observance or fulfillment of, any obligation,
agreement, covenant or condition contained therein, with such exceptions that
would not, singularly or in the aggregate, have a Material Adverse Effect; and
no Significant Subsidiary has received any notice from any of the other parties
to such treaties, contracts, agreements or arrangements that such other party
intends not to perform thereunder and, to the knowledge of the Company and the
Significant Subsidiaries, none of the other parties to such treaties, contracts,
agreements or arrangements will be unable to perform thereunder except to the
extent adequately and properly reserved for in the consolidated financial
statements

 

 

11

--------------------------------------------------------------------------------

of the Company, with such exceptions that would not, singularly or in the
aggregate, have a Material Adverse Effect.

No Undisclosed Liabilities. Neither the Company nor any of its Significant
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Significant Subsidiaries giving rise to any such liability),
except for (a) for liabilities set forth in the Financial Statements and the
Statutory Financial Statements, respectively, (b) normal fluctuation in the
amount of the liabilities referred to in clause (a) above occurring in the
ordinary course of business of the Company and all of its Significant
Subsidiaries since the date of the most recent balance sheet included in the
Financial Statements and the Statutory Financial Statements, respectively, and
(c) as may be specifically disclosed in writing to the Placement Agents.

Litigation. No inquiry, charge, investigation, action, suit or proceeding
(including, without limitation, any proceeding to revoke or deny renewal of any
Insurance Licenses) is pending or, to the knowledge of the Offerors, threatened,
against or affecting the Company or its Significant Subsidiaries or any of their
respective properties before or by any court or any regulatory, administrative
or governmental official, commission, board, agency or other authority or body,
or any arbitrator, wherein an unfavorable decision, ruling or finding could
have, singly or in the aggregate, a Material Adverse Effect.

Deferral of Interest Payments on Debentures. The Company has no present
intention to exercise its option to defer payments of interest on the Debentures
as provided in the Indenture. The Company believes that based on all the facts
and circumstances in existence as of the date of this Agreement, the stated
payment schedule for the Debentures is significantly more likely than not to
occur.

Representations and Warranties of the Placement Agents. Each Placement Agent
represents and warrants to the Offerors as to itself (but not as to the other
Placement Agent) as follows:

Organization, Standing and Qualification.

FTN Financial Capital Markets is a division of First Tennessee Bank, N.A., a
national banking association duly organized, validly existing and in good
standing under the laws of the United States, with full power and authority to
own, lease and operate its properties and conduct its business as currently
being conducted. FTN Financial Capital Markets is duly qualified to transact
business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of FTN Financial Capital Markets.

Keefe, Bruyette & Woods, Inc. is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York, with full power
and authority to

 

 

12

--------------------------------------------------------------------------------

own, lease and operate its properties and conduct its business as currently
being conducted. Keefe, Bruyette & Woods, Inc. is duly qualified to transact
business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property or conducts its business so as
to require such qualification and in which the failure to so qualify would,
individually or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, prospects or results of
operations of Keefe, Bruyette & Woods, Inc.

Power and Authority. The Placement Agent has all requisite power and authority
to enter into this Agreement, and this Agreement has been duly and validly
authorized, executed and delivered by the Placement Agent and constitutes the
legal, valid and binding agreement of the Placement Agent, enforceable against
the Placement Agent in accordance with its terms, subject to Bankruptcy and
Equity and except as any indemnification or contribution provisions thereof may
be limited under applicable securities laws.

General Solicitation. In the case of the offer and sale of the Capital
Securities, no form of general solicitation or general advertising was used by
the Placement Agent or its representatives including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Placement Agent nor any of its
Affiliates, nor any of its representatives, has engaged or will engage in any
“directed selling efforts” within the meaning of Regulation S with respect to
the Capital Securities.

Purchaser. The Placement Agent has made such reasonable inquiry as is necessary
to determine that the Purchaser is acquiring the Capital Securities for its own
account, does not intend to distribute the Capital Securities in contravention
of the Securities Act or any other applicable securities laws, and that the
Purchaser is not a “U.S. person” as that term is defined under Rule 902 of
Regulation S.

Qualified Purchaser. The Placement Agent has not offered or sold and will not
arrange for the offer or sale of the Capital Securities except (a) in an
offshore transaction complying with Rule 903 of Regulation S, (b) to those the
Placement Agent reasonably believes are “accredited investors” (as defined in
Rule 501 of Regulation D), or (c) in any other manner that does not require
registration of the Capital Securities under the Securities Act. In connection
with each such sale, the Placement Agent has taken or will take reasonable steps
to ensure that the Purchaser is aware that (i) such sale is being made in
reliance on an exemption under the Securities Act, and (ii) future transfers of
the Capital Securities will not be made except in compliance with applicable
securities laws.

6.6.        Use of Non-Public Information. Neither the Placement Agent nor its
representatives will include any non-public information about the Company, the
Trust or any of their Affiliates in any registration statement, prospectus,
offering circular or private placement memorandum used in connection with any
purchase of Capital Securities without the prior written consent of the Trust
and the Company.

 

 

13

--------------------------------------------------------------------------------

Covenants of the Offerors. The Offerors covenant and agree with the Placement
Agents and the Purchaser as follows:

Compliance with Representations and Warranties. During the period from the date
of this Agreement to the Closing Date, the Offerors shall use their best efforts
and take all action necessary or appropriate to cause their representations and
warranties contained in Section 5 to be true as of the Closing Date, after
giving effect to the transactions contemplated by this Agreement, as if made on
and as of the Closing Date.

Sale and Registration of Securities. The Offerors and their Affiliates shall not
nor shall any of them permit any person acting on their behalf (other than the
Placement Agents), to directly or indirectly (a) sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would or could be integrated with the sale of the
Capital Securities in any manner that would require the registration of the
Securities under the Securities Act, or (b) make offers or sales of any such
Security, or solicit offers to buy any such Security, under circumstances that
would require the registration of any of such Securities under the Securities
Act.

Use of Proceeds. The Trust shall use the proceeds from the sale of the Capital
Securities to purchase the Debentures from the Company.

Investment Company. No Offeror shall engage, or permit any subsidiary to engage,
in any activity that would cause it or any subsidiary to be deemed an
“investment company” under the provisions of the Investment Company Act.

Reimbursement of Expenses. If the sale of the Capital Securities provided for
herein is not consummated (a) because any condition set forth in Section 3
hereof is not satisfied, or (b) because of any refusal, inability or failure on
the part of the Company or the Trust to perform any agreement herein or comply
with any provision hereof other than by reason of a breach by the Placement
Agents, the Company shall reimburse the Placement Agents upon demand for all of
their pro rata share of out-of-pocket expenses (including reasonable fees and
disbursements of counsel) in an amount not to exceed $50,000.00 that shall have
been reasonably incurred by them in connection with the proposed purchase and
sale of the Capital Securities. Notwithstanding the foregoing, the Company shall
have no obligation to reimburse the Placement Agents for their out-of-pocket
expenses if the sale of the Capital Securities fails to occur because either of
the Placement Agents fails to fulfill a condition set forth in 0.

Directed Selling Efforts, Solicitation and Advertising. In connection with any
offer or sale of any of the Securities, the Offerors shall not, nor shall either
of them permit any of their Affiliates or any person acting on their behalf,
other than the Placement Agents, to (a) engage in any form of “directed selling
efforts” within the meaning of Regulation S, or (b) engage in any form of
general solicitation or general advertising within the meaning of Regulation D.

Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of the
Securities are outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) promulgated under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, or the Offerors are

 

 

14

--------------------------------------------------------------------------------

not exempt from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each holder of such restricted
securities and to each prospective purchaser (as designated by such holder) of
such restricted securities, upon the request of such holder or prospective
purchaser in connection with any proposed transfer, any information required to
be provided by Rule 144A(d)(4) under the Securities Act, if applicable. This
covenant is intended to be for the benefit of the holders, and the prospective
purchasers designated by such holders, from time to time of such restricted
securities. The information provided by the Offerors pursuant to this
Section 7.7 will not, at the date thereof, contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

Quarterly Reports. Within 50 days of the end of each of the first three calendar
year quarters and within 75 days of the end of each calendar year during which
the Debentures are issued and outstanding, the Offerors shall submit to The Bank
of New York a completed quarterly report in the form attached hereto as
Exhibit D. The Offerors acknowledge and agree that The Bank of New York, or any
successor thereto, is a third party beneficiary of this Section 7.8.

Reports. In the event that either (a) an Event of Default (as defined in the
Trust Agreement) has occurred and is continuing, or (b) the dollar amount of the
Company’s premium volume from insurance policies in any calendar year fails to
exceed 51% of the Company’s premium volume from insurance policies in the
previous calendar year; (c) the Company sells more than 51% of its rights to
renew insurance policies in any single transaction or series of related
transactions; (d) any Significant Subsidiary (as defined in Section 1-02(w) of
Regulation S-X promulgated under the Securities Act (each a “Significant
Subsidiariy”) and, collectively, the “Significant Subsidiaries”)) of the Company
which is rated by A.M. Best Company, Inc. (i) receives a rating from A.M. Best
Company Inc. of B- or lower, or (ii submits a request to withdraw its rating by
A.M Best Company, Inc.; (e) the Company shall be in default with respect to its
payment of any obligations under the Guarantee; or (f) the Company shall have
given notice of its election to defer payments of interest on the Debentures by
extending the interest payment period as provided under the Indenture or any
debt obligation ranked pari passu to such Debentures, the Offerors shall provide
to the Placement Agents the following documents and information relating to the
Offerors or their Affiliates (1) all public filings with any governmental
authority, (2) all private filings with any governmental authority, provided
such governmental authority does not object to sharing such private filings, (3)
all annual and quarterly financial statements, including, but not limited to
financial statements prepared in accordance with GAAP and SAP, (4) any documents
or other information not covered by subclauses (1) through (3) above that are
provided to any other creditor of the Offerors or their Affiliates or any issuer
of preferred securities issued by an entity affiliated with the Sponsor that is,
directly or indirectly, a finance subsidiary (as such term is defined in Rule
3a-5 under the Investment Company Act of 1940) or other financing vehicle of the
Offerors or any Subsidiary of the Offerors and (5) any other information
reasonably requested by the Placement Agents.

Covenants of the Placement Agents. The Placement Agents covenant and agree with
the Offerors that, during the period from the date of this Agreement to the
Closing Date, the Placement Agents shall use their best efforts and take all
action necessary or appropriate to cause their representations and warranties
contained in Section 6 to be true as of the Closing Date, after

 

 

15

--------------------------------------------------------------------------------

giving effect to the transactions contemplated by this Agreement, as if made on
and as of the Closing Date. The Placement Agents further covenant and agree not
to engage in hedging transactions with respect to the Capital Securities unless
such transactions are conducted in compliance with the Securities Act.

Indemnification.

Indemnification Obligation. The Offerors shall jointly and severally indemnify
and hold harmless the Placement Agents and the Purchaser and each of their
respective agents, employees, officers and directors and each person that
controls either of the Placement Agents or the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and agents,
employees, officers and directors or any such controlling person of either of
the Placement Agents or the Purchaser (each such person or entity, an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Offerors), insofar as such losses, claims, damages,
judgments, liabilities or expenses (or actions in respect thereof) arise out of,
or are based upon, or relate to, in whole or in part, (a) any untrue statement
or alleged untrue statement of a material fact contained in any information
(whether written or oral) or documents executed in favor of, furnished or made
available to the Placement Agents or the Purchaser by the Offerors, or (b) any
omission or alleged omission to state in any information (whether written or
oral) or documents executed in favor of, furnished or made available to the
Placement Agents or the Purchaser by the Offerors a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
shall reimburse each Indemnified Party for any legal and other expenses as such
expenses are reasonably incurred by such Indemnified Party in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, judgment, liability, expense or action described in this Section 9.1. In
addition to their other obligations under this Section 9, the Offerors hereby
agree that, as an interim measure during the pendency of any claim, action,
investigation, inquiry or other proceeding arising out of, or based upon, or
related to the matters described above in this Section 9.1, they shall reimburse
each Indemnified Party on a quarterly basis for all reasonable legal or other
expenses incurred in connection with investigating or defending any such claim,
action, investigation, inquiry or other proceeding, notwithstanding the absence
of a judicial determination as to the propriety and enforceability of the
possibility that such payments might later be held to have been improper by a
court of competent jurisdiction. To the extent that any such interim
reimbursement payment is so held to have been improper, each Indemnified Party
shall promptly return such amounts to the Offerors together with interest,
determined on the basis of the prime rate (or other commercial lending rate for
borrowers of the highest credit standing) announced from time to time by First
Tennessee Bank, N.A. (the “Prime Rate”). Any such interim reimbursement payments
that are not made to an Indemnified Party within 30 days of a request for
reimbursement shall bear interest at the Prime Rate from the date of such
request.

Conduct of Indemnification Proceedings. Promptly after receipt by an Indemnified
Party under this Section 9 of notice of the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made against the
Offerors under this Section 9, notify

 

 

16

--------------------------------------------------------------------------------

the Offerors in writing of the commencement thereof; but, subject to
Section 9.4, the omission to so notify the Offerors shall not relieve them from
any liability pursuant to Section 9.1 which the Offerors may have to any
Indemnified Party unless and to the extent that the Offerors did not otherwise
learn of such action and such failure by the Indemnified Party results in the
forfeiture by the Offerors of substantial rights and defenses. In case any such
action is brought against any Indemnified Party and such Indemnified Party seeks
or intends to seek indemnity from the Offerors, the Offerors shall be entitled
to participate in, and, to the extent that they may wish, to assume the defense
thereof with counsel reasonably satisfactory to such Indemnified Party;
provided, however, if the defendants in any such action include both the
Indemnified Party and the Offerors and the Indemnified Party shall have
reasonably concluded that there may be a conflict between the positions of the
Offerors and the Indemnified Party in conducting the defense of any such action
or that there may be legal defenses available to it and/or other Indemnified
Parties which are different from or additional to those available to the
Offerors, the Indemnified Party shall have the right to select separate counsel
to assume such legal defenses and to otherwise participate in the defense of
such action on behalf of such Indemnified Party. Upon receipt of notice from the
Offerors to such Indemnified Party of their election to so assume the defense of
such action and approval by the Indemnified Party of counsel, the Offerors shall
not be liable to such Indemnified Party under this Section 9 for any legal or
other expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof unless (a) the Indemnified Party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso in the preceding sentence (it being understood, however, that
the Offerors shall not be liable for the expenses of more than one separate
counsel representing the Indemnified Parties who are parties to such action), or
(b) the Offerors shall not have employed counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel of such Indemnified Party shall be at the expense of the
Offerors.

Contribution. If the indemnification provided for in this Section 9 is required
by its terms, but is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an Indemnified Party under Section 9.1 in respect
of any losses, claims, damages, judgments, liabilities or expenses referred to
herein or therein, then the Offerors shall contribute to the amount paid or
payable by such Indemnified Party as a result of any losses, claims, damages,
judgments, liabilities or expenses referred to herein (a) in such proportion as
is appropriate to reflect the relative benefits received by the Offerors, on the
one hand, and the Indemnified Party, on the other hand, from the offering of
such Capital Securities, or (b) if the allocation provided by clause (a) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (a) above but also
the relative fault of the Offerors, on the one hand, and the Placement Agents,
on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein or other breaches
which resulted in such losses, claims, damages, judgments, liabilities or
expenses, as well as any other relevant equitable considerations. The respective
relative benefits received by the Offerors, on the one hand, and the Placement
Agents, on the other hand, shall be deemed to be in the same proportion, in the
case of the Offerors, as the total price paid to the Offerors for the Capital
Securities sold by the Offerors to the Purchaser (net of the compensation paid
to the Placement Agents hereunder, but before deducting expenses), and in the
case of the Placement Agents, as the compensation received by them, bears to the
total of such amounts paid to the

 

 

17

--------------------------------------------------------------------------------

Offerors and received by the Placement Agents as compensation. The relative
fault of the Offerors and the Placement Agents shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or the omission or alleged omission of a material fact or the
inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Offerors or the Placement Agents and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The provisions set forth in Section 0 with
respect to notice of commencement of any action shall apply if a claim for
contribution is made under this Section 0; provided, however, that no additional
notice shall be required with respect to any action for which notice has been
given under Section 0 for purposes of indemnification. The Offerors and the
Placement Agents agree that it would not be just and equitable if contribution
pursuant to this Section 0 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in this Section 0. The amount paid or payable by an
Indemnified Party as a result of the losses, claims, damages, judgments,
liabilities or expenses referred to in this Section 0 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. In no event shall the liability of the
Placement Agents hereunder be greater in amount than the dollar amount of the
compensation (net of payment of all expenses) received by the Placement Agents
upon the sale of the Capital Securities giving rise to such obligation. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

Additional Remedies. The indemnity and contribution agreements contained in this
Section 9 are in addition to any liability that the Offerors may otherwise have
to any Indemnified Party.

Additional Indemnification. The Company shall indemnify and hold harmless the
Trust against all loss, liability, claim, damage and expense whatsoever, as due
from the Trust under Sections 9.1 through 9.4.

Rights and Responsibilities of Placement Agents.

Reliance. In performing their duties under this Agreement, the Placement Agents
shall be entitled to rely upon any notice, signature or writing which they shall
in good faith believe to be genuine and to be signed or presented by a proper
party or parties. The Placement Agents may rely upon any opinions or
certificates or other documents delivered by the Offerors or their counsel or
designees to either the Placement Agents or the Purchaser.

Rights of Placement Agents. In connection with the performance of their duties
under this Agreement, the Placement Agents shall not be liable for any error of
judgment or any action taken or omitted to be taken unless the Placement Agents
were grossly negligent or engaged in willful misconduct in connection with such
performance or non-performance. No provision of this Agreement shall require the
Placement Agents to expend or risk their own funds or otherwise incur any
financial liability on behalf of the Purchaser in connection with the
performance of any of their duties hereunder. The Placement Agents shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement.

 

 

18

--------------------------------------------------------------------------------

Miscellaneous.

Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means the
schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 5. The Disclosure Schedule
shall be arranged in paragraphs corresponding to the section numbers contained
in Section 5. Nothing in the Disclosure Schedule shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
Disclosure Schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the immediately preceding sentence, the mere listing (or inclusion
of a copy) of a document or other item in the Disclosure Schedule shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein unless the representation or warranty has to do with the existence of the
document or other item itself. Information provided by the Company in response
to any due diligence questionnaire shall not be deemed part of the Disclosure
Schedule and shall not be deemed to be an exception to one or more
representations or warranties contained in Section 5 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

Notices. Prior to the Closing, and thereafter with respect to matters pertaining
to this Agreement only, all notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier, electronic mail or overnight air courier guaranteeing next
day delivery:

if to the Placement Agents, to:

FTN Financial Capital Markets

845 Crossover Lane, Suite 150

Memphis, Tennessee 38117

Telecopier: 901-435-4706

Telephone: 800-456-5460

Attention: James D. Wingett

and

Keefe, Bruyette & Woods, Inc.

787 7th Avenue, 4th Floor

New York, New York 10019

Telecopier: 212-887-7777

Telephone: 212-541-6668

Attention: Mitchell Kleinman, General Counsel

 

 

19

--------------------------------------------------------------------------------

with a copy to:

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, New York 10019

Telecopier: 212-424-8500

Telephone: 212-424-8000

Attention: Joseph L. Seiler III, Esq.

if to the Offerors, to:

KMG America Corporation

12600 Whitewater Drive, Suite 150

Minnetonka, MN 55343

Telecopier: 952-930-4802

Telephone: 952-930-4810

Attention: James E. Nelson, General Counsel

with a copy to:

Hunton & Williams LLP

Energy Plaza, 30th Floor

1601 Bryan Street

Dallas, TX 75201

Telecopier: 214-880-0011

Telephone: 214-979-3038

Attention: Curtis G. Carlson, Esq.

All such notices and communications shall be deemed to have been duly given
(a) at the time delivered by hand, if personally delivered, (b) five business
days after being deposited in the mail, postage prepaid, if mailed, (c) when
answered back, if telexed or sent by electronic mail, (d) the next business day
after being telecopied, or (e) the next business day after timely delivery to a
courier, if sent by overnight air courier guaranteeing next day delivery. From
and after the Closing, the foregoing notice provisions shall be superseded by
any notice provisions of the Operative Documents under which notice is given.
The Placement Agents, the Offerors, and their respective counsel, may change
their respective notice addresses from time to time by written notice to all of
the foregoing persons.

Parties in Interest, Successors and Assigns. Except as expressly set forth
herein, this Agreement is made solely for the benefit of the Placement Agents,
the Purchaser and the Offerors and any person controlling the Placement Agents,
the Purchaser or the Offerors and their respective successors and assigns; and
no other person shall acquire or have any right under or by virtue of this
Agreement. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (.pdf)) for the convenience
of the parties hereto, each

 

 

20

--------------------------------------------------------------------------------

of which will be deemed an original, but all of which together will constitute
one and the same instrument.

Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning or interpretation hereof.

Governing Law. PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

EACH OF THE TRUST AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, THE TRUST), HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE
CITY OF NEW YORK IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED TO
THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY
DEFENSE OF LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY
SUCH COURT. EACH OF THE TRUST AND THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Entire Agreement. This Agreement, together with the other Operative Documents
and the other documents delivered in connection with the transactions
contemplated by this Agreement, is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, together with the other Operative Documents and the
other documents delivered in connection with the transaction contemplated by
this Agreement, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agents’ and the Purchaser's rights and
privileges shall be enforceable to the fullest extent permitted by law.

 

 

21

--------------------------------------------------------------------------------

Disclosure of Tax Treatment and Tax Structure. Notwithstanding anything herein
to the contrary, any party to this Agreement (and each employee, representative
or other agent of any party to this Agreement) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the offering and all materials of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, such information relating to the
tax treatment or tax structure is required to be kept confidential to the extent
necessary to comply with any applicable federal or state securities laws. For
this purpose, “tax structure” means any facts relevant to the federal income tax
treatment of the offering contemplated by this Agreement but does not include
information relating to the identity of the Offerors.

Survival. The Placement Agents and the Offerors, respectively, agree that the
representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.

Signatures appear on the following page

 

 

22

--------------------------------------------------------------------------------

If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

Very truly yours,

KMG AMERICA CORPORATION

By:

/s/ Scott H. DeLong III

Name: Scott H. DeLong III

Title: Chief Financial Officer

 

KMG CAPITAL STATUTORY TRUST I

By:

/s/ Scott H. DeLong III

Name: Scott H. DeLong III

Title: Administrator

 

CONFIRMED AND ACCEPTED,

as of the date first set forth above

 

FTN FINANCIAL CAPITAL MARKETS,

a division of First Tennessee Bank, N.A.,

as a Placement Agent

 

By:

/s/ James D. Wingett

Name:

James D. Wingett

Title

Managing Director

 

 

KEEFE, BRUYETTE & WOODS, INC.

a New York corporation, as a Placement Agent

 

By:

/s/ Peter J. Wirth

Name:

Peter J. Wirth

Title:

Managing Director

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION AGREEMENT

KMG CAPITAL STATUTORY TRUST I

KMG AMERICA CORPORATION

SUBSCRIPTION AGREEMENT

March 22, 2007

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among KMG Capital Statutory
Trust I (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), KMG America Corporation, a Virginia corporation, with its principal
offices located at 12600 Whitewater Drive, Suite 150, Minnetonka, MN 55343 (the
“Company,” and collectively with the Trust, the “Offerors”) and Preferred Term
Securities XXV, Ltd. (the “Purchaser”).

RECITALS:

The Trust desires to issue 35,000 of its Fixed/Floating Rate Capital Securities
(the “Capital Securities”), liquidation amount $1,000.00 per Capital Security,
representing an undivided beneficial interest in the assets of the Trust (the
“Offering”), to be issued pursuant to an Amended and Restated Declaration of
Trust (the “Declaration”) by and among the Company, Wilmington Trust Company
(“WTC”), as Institutional Trustee, WTC, as Delaware Trustee, and the
administrators named therein, and the holders (as defined therein), which
Capital Securities are to be guaranteed by the Company with respect to
distributions and payments upon liquidation, redemption and otherwise pursuant
to the terms of a Guarantee Agreement between the Company and WTC, as trustee
(the “Guarantee”); and

The proceeds from the sale of the Capital Securities will be combined with the
proceeds from the sale by the Trust to the Company of its common securities, and
will be used by the Trust to purchase an equivalent amount of Fixed/Floating
Rate Junior Subordinated Deferrable Interest Debentures due 2037 of the Company
(the “Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and WTC, as trustee (the “Indenture”); and

In consideration of the premises and the mutual representations and covenants
hereinafter set forth, the parties hereto agree as follows:

 

 

A-1

--------------------------------------------------------------------------------

 

PURCHASE AND SALE OF CAPITAL SECURITIES

Upon the execution of this Agreement, the Purchaser hereby subscribes for and
agrees to purchase from the Trust 35,000 Capital Securities at a price equal to
$1,000.00 per Capital Security (the “Purchase Price”) and the Trust agrees to
sell such Capital Securities to the Purchaser for said Purchase Price. The
rights and preferences of the Capital Securities are set forth in the
Declaration. The Purchase Price is payable in immediately available funds on
March 22, 2007, or such other business day as may be designated by the
Purchaser, but in no event later than March 29, 2007 (the actual date upon which
the Capital Securities are delivered to the Purchaser against payment therefor
being referred to herein as the “Closing Date”). The Offerors shall provide the
Purchaser wire transfer instructions no later than 1 day following the date
hereof.

The certificate for the Capital Securities shall be delivered by the Trust on
the Closing Date to the Purchaser or its designee.

The Placement Agreement, dated March 15, 2007 (the “Placement Agreement”), among
the Offerors and the placement agents identified therein (the “Placement
Agents”) includes certain representations and warranties, covenants and
conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement and
the Purchaser shall be entitled to each of the benefits of the Placement Agents
and the Purchaser under the Placement Agreement, subject to the limitations,
qualifications, acknowledgements and exceptions contained therein (except for
the rights of the Placement Agent under Sections 2.1 and 2.4 of the Placement
Agreement) and shall be entitled to enforce the obligations of the Offerors
under such Placement Agreement as fully as if the Purchaser were a party to such
Placement Agreement.

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

The Purchaser understands and acknowledges that neither the Capital Securities,
the Debentures nor the Guarantee have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any other applicable securities
law, are being offered for sale by the Trust in transactions not requiring
registration under the Securities Act, and may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with the
registration requirements of the Securities Act or any other applicable
securities laws, pursuant to an exemption therefrom or in a transaction not
subject thereto.

The Purchaser represents, warrants and certifies that (a) it is not a “U.S.
person” as such term is defined in Rule 902 of Regulation S promulgated under
the Securities Act, (b) it is not acquiring the Capital Securities for the
account or benefit of any such U.S. person, (c) the offer and sale of Capital
Securities to the Purchaser constitutes an “offshore transaction” under
Regulation S of the Securities Act, and (d) it will not engage in hedging
transactions with regard to the Capital Securities unless such transactions are
conducted in compliance with the

 

 

A-2

--------------------------------------------------------------------------------

Securities Act. The Purchaser acknowledges and agrees to the legends and
transfer restrictions set forth on the certificate representing the Capital
Securities.

The Purchaser represents and warrants that it is purchasing the Capital
Securities for its own account, for investment, and not with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act or other applicable securities laws, subject to any requirement
of law that the disposition of its property be at all times within its control
and subject to its ability to resell such Capital Securities pursuant to an
effective registration statement under the Securities Act or under Rule 144A or
any other exemption from registration available under the Securities Act or any
other applicable securities law.

The Purchaser represents and warrants that it has full power and authority to
execute and deliver this Agreement, to make the representations and warranties
specified herein, and to consummate the transactions contemplated herein and it
has full right and power to subscribe for Capital Securities and perform its
obligations pursuant to this Agreement.

The Purchaser, a Cayman Islands company whose business includes issuance of
certain notes and acquiring the Capital Securities and other similar securities,
represents and warrants that it has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
purchasing the Capital Securities, has had the opportunity to ask questions of,
and receive answers and request additional information from, the Offerors and is
aware that it may be required to bear the economic risk of an investment in the
Capital Securities.

The Purchaser represents and warrants that no filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
governmental body, agency or court having jurisdiction over the Purchaser, other
than those that have been made or obtained, is necessary or required for the
performance by the Purchaser of its obligations under this Agreement or the
consummation by the Purchaser of the transactions contemplated hereby.

The Purchaser represents and warrants that this Agreement has been duly
authorized, executed and delivered by the Purchaser and, assuming due
authorization, execution and delivery by the Offerors, is a legal, valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, subject to (a) applicable bankruptcy, insolvency,
moratorium, receivership, reorganization, liquidation and other laws relating to
or affecting creditors’ rights generally, and (b) general principles of equity
(regardless of whether considered and applied in a proceeding in equity or at
law).

The Purchaser represents and warrants that (i) the Purchaser is not in violation
or default of any term of its Memorandum of Association or Articles of
Association, of any provision of any mortgage, indenture, agreement, instrument
or contract to which it is a party or by which it is bound or of any judgment,
decree, order, writ or, to its knowledge, any statute, rule or regulation
applicable to the Purchaser which would prevent the Purchaser from performing
any material obligation set forth in this Agreement; and (ii) the execution,
delivery and performance of and compliance with this Agreement, and the
consummation of the transactions contemplated herein, will not, with or without
the passage of time or giving of

 

 

A-3

--------------------------------------------------------------------------------

notice or both, result in any such material violation, or be in conflict with or
constitute a default under any such term, or the suspension, revocation,
impairment, forfeiture or non-renewal of any permit, license, authorization or
approval applicable to the Purchaser, its business or operations or any of its
assets or properties which would prevent the Purchaser from performing any
material obligations set forth in this Agreement.

The Purchaser represents and warrants that the Purchaser is an exempted company
with limited liability duly incorporated, validly existing and in good standing
under the laws of the Cayman Islands, with full power and authority to perform
its obligations under this Agreement.

The Purchaser understands and acknowledges that the Company will rely upon the
truth and accuracy of the foregoing acknowledgments, representations, warranties
and agreements and agrees that, if any of the acknowledgments, representations,
warranties or agreements deemed to have been made by it by its purchase of the
Capital Securities are no longer accurate, it shall promptly notify the Company.

The Purchaser understands that no public market exists for any of the Capital
Securities, and that it is unlikely that a public market will ever exist for the
Capital Securities.

 

MISCELLANEOUS

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
international courier or delivered by hand against written receipt therefor, or
by facsimile transmission and confirmed by telephone, to the following
addresses, or such other address as may be furnished to the other parties as
herein provided:

 

To the Offerors:

KMG America Corporation

12600 Whitewater Drive, Suite 150

Minnetonka, MN 55343

Telecopier: 952-930-4802

Telephone: 952-930-4810

Attention: James E. Nelson, General Counsel

 

 

with a copy to:

Hunton & Williams LLP

Energy Plaza, 30th Floor

1601 Bryan Street

Dallas, TX 75201

Telecopier: 214-880-0011

Telephone: 214-979-3038

Attention: Curtis G. Carlson, Esq.

 

 

 

A-4

--------------------------------------------------------------------------------

 

To the Purchaser:

Preferred Term Securities XXV, Ltd.

c/o Maples Finance Limited

P.O. Box 1093 GT

Queensgate House

South Church Street

George Town, Grand Cayman

Cayman Islands

Attention: The Directors

Telecopier 345-945-7100

Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.

This Agreement shall not be changed, modified or amended except by a writing
signed by the parties to be charged, and this Agreement may not be discharged
except by performance in accordance with its terms or by a writing signed by the
party to be charged.

Upon the execution and delivery of this Agreement by the Purchaser, this
Agreement shall become a binding obligation of the Purchaser with respect to the
purchase of Capital Securities as herein provided.

Notwithstanding anything expressed or implied to the contrary, the Purchaser
(and each employee, representative, or other agent of the Purchaser) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to the Purchaser relating to such U.S. tax treatment
and U.S. tax structure as such terms are defined in Treasury Regulation Section
1.6011-4; provided, that any such disclosure of the U.S. tax treatment and U.S.
tax structure and materials related thereto may not be made (i) in a manner that
would constitute an offer to sell or the solicitation of an offer to buy the
Capital Securities offered herein under applicable securities laws or (ii) when
nondisclosure is reasonably necessary to comply with applicable securities laws.
This authorization of tax disclosure is retroactively effective to the
commencement of the first discussions between the parties regarding the
transactions contemplated herein.

PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK. EACH OF THE TRUST, THE PURCHASER AND THE COMPANY,
ON BEHALF OF ITSELF AND ITS SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, THE
TRUST), HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY
SUIT, ACTION OR PROCEEDING RELATED TO THIS AGREEMENT OR ANY OF THE MATTERS
CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL
JURISDICTION

 

 

A-5

--------------------------------------------------------------------------------

AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT, ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE TRUST, THE
PURCHASER AND THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES (INCLUDING,
WITHOUT LIMITATION, THE TRUST), IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

This Agreement may be executed in one or more counterparts (including by
facsimile or portable document format (.pdf)) for the convenience of the parties
hereto, each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.

Signatures appear on the following page

 

 

A-6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the day and year first written above.

PREFERRED TERM SECURITIES XXV, LTD.

By:

Name:

Title:

IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day and
year first written above.

KMG AMERICA CORPORATION

 

By: 

Name: 

Title: 

 

KMG CAPITAL STATUTORY TRUST I

 

By: 

Name: 

Title: Administrator

 

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF COMPANY COUNSEL OPINION

 

 

B-1-1

--------------------------------------------------------------------------------

EXHIBIT B-2

 

FORM OF DELAWARE COUNSEL OPINION

 

 

B-2-1

--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF TAX COUNSEL OPINION

 

 

 

B-3-1

--------------------------------------------------------------------------------

EXHIBIT C

 

SIGNIFICANT SUBSIDIARIES

 

Kanawha Insurance Company

 

C-1

--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF QUARTERLY REPORT

 

 

D-1

 

--------------------------------------------------------------------------------

 